—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated June 30, 1993, which denied his motion for summary judgment dismissing the cause of action asserted by the plaintiff Keith Bunce.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion for summary judgment dismissing the cause of action asserted by the plaintiff Keith Bunce is granted, that cause of action is dismissed, and that cause of action is severed from the cause of action asserted by the coplaintiff Tracy Tillis.
The plaintiff Keith Bunce returned to work two days after the accident that caused his injuries. The physician retained by the defendant averred, in support of the defendant’s motion, that "there was no objective evidence of continuing injury”. We conclude that Bunce’s submissions failed to demonstrate the existence of any triable issue of fact with respect to whether he suffered a "serious injury” within the meaning of Insurance Law § 5102 (d) (see, e.g., Balshan v Bouck, 206 AD2d 747; Zargary v Finisia Enters., 205 AD2d 683; Baker v Zelem, 202 AD2d 617; Lichtman-Williams v Desmond, 202 AD2d 646). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.